DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 27, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	A copy of the French Patent No. FR 2626452 A1 and an English translation of FR 2626452 A1 were not provided.

Specification
The disclosure is objected to because of the following informalities: The examiner suggests amending “guide members” (see specification, page 3, line 23) to “guide rails”.  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  The examiner suggests amending “guide members” (see line 2) to “guide rails”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Esses (US 2016/0256585 A1).
	Regarding claim 1, Esses discloses an ergonomic scent diffuser (102), comprising: a first housing (130) having a plurality of electrodes (104, 106); a second housing (134) connected to the first housing (134) wherein the second housing (134) has a heating member (118) disposed in the second housing (134) and adapted to receive power from the plurality of electrodes (104, 106); and a cap (116) slidably connected to the second housing and adapted to retain a fragrance emitting member (see Abstract; figures 1-8 and paragraphs 0017-0035), since a portion of the second housing (base, 134) is provided with a plurality of electrode (104, 106), a portion is provided with a heating member (118) and a portion is adapted to receive power from the plurality of electrodes (104, 106), and the cap (116) slides onto the second housing (133) to engage the locking  mechanism (120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esses (US 2016/0256585 A1).
Regarding claim 2, Esses fails to disclose a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end.
	It would have been an obvious matter of design choice to have a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end, since applicant has not disclosed that having a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end.
	Regarding claim 3, Esses fails to disclose a diffuser a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end wherein an end profile of the second housing transitions from circular to triangular as the second housing extends from a first end to a second end.
	It would have been an obvious matter of design choice to have a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end wherein an end profile of the second housing transitions from circular to triangular as the second housing extends from a first end to a second end, since applicant has not disclosed that having a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end wherein an end profile of the second housing transitions from circular to triangular as the second housing extends from a first end to a second end solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a diffuser wherein a width of the second housing increases as the second housing extends from a first end to a second end wherein an end profile of the second housing transitions from circular to triangular as the second housing extends from a first end to a second end.

	It would have been an obvious matter of design choice to have a diffuser wherein the fragrance emitting device is a block with any number of perforations, since applicant has not disclosed that having a diffuser wherein the fragrance emitting device is a block with any number of perforations solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a diffuser wherein the fragrance emitting device is a block with any number of perforations.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esses (US 2016/0256585 A1) as applied to claim 1 above, and further in view of Corbett (US 6,241,161 B1).
	Regarding claim 6, Esses discloses a diffuser wherein the cap has a first end, a second end, a top, a bottom (see Abstract; figures 1-8 and paragraphs 0017-0035).
Esses fails to disclose that the cap has a depression on both the top and the bottom adjacent the second end that are adapted to receive a thumb and a finger.
Corbett discloses a compact, extensible scent dispensing device (10) with an elongated housing (20), an open first end (22), a closed second end (24), an elongated hollow body (26), and a cap (48) with a cylindrical base (58) and a generally rectangular tab (60), where the user can position two fingers on opposite sides of the tab (60) to apply sufficient torque and/or gripping pressure on the tab (60) so that the device (10) can be placed in any of the three positions (see Abstract; figure 1 and column 3, line 54 through column 5, line 4) resulting in a cap has a depression on both the top and the bottom adjacent the second end that are adapted to receive a thumb and a finger.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esses with the teaching of Corbett resulting in that the cap has a depression on both the top and the bottom adjacent the second end that are adapted to receive a thumb and a finger for ease of removal and replacement of cap.
(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esses (US 2016/0256585 A1) as applied to claim 1 above, and further in view of Muderlak et al. (US 4,968,345).
	Regarding claim 7, Esses fails to disclose a diffuser wherein the cap has a pair of guide members and a pair of retaining members that extend from a second end to beyond a first end.
	Muderlak discloses an electric air freshener designed to be plugged into an automobile cigarette lighter receptacle (see Abstract) with a removable cap held in place by four bumps (35) molded on the inside wall at the rear of the cap (figure 8), when the cap is in place, the bumps (35) fit within a sliding groove (13) formed at the base of extension (19); stops (15) are formed at intervals around groove (13) to cooperate with bumps (35) so that the cap (20) rotates only 90° between an open and a closed position but no further; and guideways (17) are formed in extensions (19) to allow the bumps (35) to slide down into groove (13) when the cap (30) is placed over the cartridge (20) and extensions (19) (see figures 1-8 and column 2, line 64 through column 4, line 5) resulting in a diffuser wherein the cap has a pair of guide members and a pair of retaining members that extend from a second end to beyond a first end, wherein the guideways (17) are interpreted as a pair of guide members and extensions (19) interpreted as a pair of retaining members.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esses with the teachings of Muderlak et al. resulting in a diffuser wherein the cap has a pair of guide members and a pair of retaining members that extend from a second end to beyond a first end in order to secure the base to the cap.
	
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Muderlak et al. discloses a diffuser wherein a housing (10) having a sliding groove (13) formed at the base of an extension (19) and guideways (17) are formed on the extension (17) to allow bumps (35) to slide down into grooves (13) when the cap (30) is placed over the cartridge (20) and extension (19) (see figures 1-8 and column 2, line 64 through column 4, line 5).
Muderlak et al. fails to disclose or suggest a diffuser wherein the second housing has grooves that extend inwardly from an inner surface of a bottom toward a top and are positioned to align with and slidably receive guide rails attached to the cap.
Regarding claim 5, Esses fails to disclose or suggest a diffuser wherein the second housing has a retaining clip positioned to removably connect to a slot in an opening of the cap.

Response to Arguments
Applicant’s arguments, see Remarks, filed May 18, 2020, with respect to the rejection(s) of claim(s) 1-3 and 6-8 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Esses (US 2016/0256585 A1), Corbett (US 6,241,161 B1) and Muderlak et al. (US 4,968,345).
Applicant's arguments have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Esses fails to disclose or suggest a sliding mechanism to secure the cap to the second housing.
The Office disagrees.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774